Order filed September 5, 2019




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-19-00590-CV
                                 ____________

              IN THE INTEREST OF V.A., ET AL., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-01783J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
The brief of appellant O.A. (Father) was due September 3, 2019. No brief has been
filed. The brief of appellant V.P. (Mother) was due September 3, 2019, but the due
date was extended on Mother’s motion to September 27, 2019, with no further
extensions to be granted absent extraordinary circumstances.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
       Therefore, we order Father’s appointed counsel, John Christopher Liles, to
file appellant’s brief by September 27, 2019. No further extensions will be
granted absent extraordinary circumstances. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                     PER CURIAM




                                            2